FOURNET, Chief Justice
(concurring).
In view of the observation in the dissenting opinion that the “decision of this court in State v. Jones, 220 La. 381, 56 So.2d 724, was erroneous and should not be followed” in the determination of the instant case, and that the reasoning in the Jones case is unsound for the asserted reason that the court failed to apply the rule laid down in Article 3 of the Criminal Code —providing that “The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of the law, all of its provisions shall be given a genuine construction, according to the fair import of their words, taken in their usual sense,, in connection with the context, and with reference to the purpose of the provision.”— in interpreting LSA-R.S. 14:74, dealing with criminal neglect of family, I feel that as the author of the opinion in the Jones case I should point out, in concurring with the views ably and well expressed in the majority, .that the court, m deciding the Jones case, did literally follow the directive laid down in Article 3 of the Criminal Code, which is, in effect, nothing more than the universally accepted rule governing the construction of penal laws.
The statute on which the prosecution in the instant case and in the Jones case is *544based LSA-R.S. 14:74, as amended by Act No. 164 of 1950, the italicized portion thereof being the addition under the amendment, provides:
“Criminal neglect of family is the desertion or intentional non-support:
“.(1) By a husband of his wife who is in destitute or necessitous circumstances; or
“(2) By either parent of his minor child, whether legitimate or illegitimate, who is in destitute or necessitous circumstances. Solely for the ptirpose of determining the obligation to support, the court shall admit proof of paternity or maternity, or both.

“Whenever a husband shall have left his wife in destitute or necessitous circumstances and has not provided her with means of support within sixty days thereafter, his failure to so provide shall be presumptive evidence that at the time of leaving he intended desertion and non-support. When either parent shall have left his minor child, whether legitimate or illegitimate, in destitute or necessitous circumstances and has not provided support within sixty days thereafter, his failure to so provide shall be presumptive evidence that at the time of leaving he intended desertion and non-support.

“Whoever commits the offense of criminal neglect of family shall be fined not more than five hundred dollars, or imprisoned for not more than one year, or both; and if a fine should be imposed, the court may direct it to be paid in whole or in part to the wife, or to the tutor or custodian of the minor child or children, or to' an organization or individual approved by the court as fiduciary for such wife or child.”
In construing the foregoing provision in the Jones case, it was stated: “From a study and analysis of the statute and its historical background the conclusion is inescapable that the Legislature, by its adoption of Act No. 164 of 1950, extending the offense of criminal neglect of famnly to include desertion and intentional non-support of illegitimate children, intended thereby to coerce the unwilling parent to fulfill his legal obligation to such child. Under our substantive law it is only those fathers ’who have legally acknowledged their illegitimate offspring or who have been judicially declared to be the father of such offspring, who have a legal obligation to support them, see Art. 238 et seq., Revised Civil Code, to be found in Section 2, ‘Of the Duties 'of Parents towards Their Illegitimate Children * * *,’ under Title VII, ‘Of Father and Child’. (The emphasis has been added by me.)
“The statute prior to its amendment in 1950 is an exact replica of Article 74 of the Criminal Code, adopted by the Legislature in 1942. Some two years after the adoption of the said Code this Court, in the case of State v. Clark, 208 La. 1047, 24 So.2d 72, 73, in reversing the conviction and sentence of the defendant on a charge of criminal neglect of family by the intentional de*546sertion and non-support of his wife, held that it was error for the trial judge not to allow the defendant to show that he did not leave the complaining witness without just cause, for ‘it is elementary that there can be no desertion if, under our law, the defendant had the right to and was justified in leaving the matrimonial domicile, and that there can never be an intentional nonsupport of a wife or child if there is no legal duty or obligation on the part of the husband and father to support them.’ (Italics supplied.)
“Despite this decision by a unanimous court in 1945, the Legislature, in adopting the Revised Statutes of 1950, reproduced Article 74 of the Criminal Code verbatim as LSA-R.S. 14:74, and in subsequently •amending and reenacting this section, LS A-R.S. 14:74, at the Regular Session of 1950, simply extended the offense of criminal neglect of family to include illegitimate minor children, and, in addition, provided a presumption of intention as to desertion and non-support.
“Criminal laws are strictly construed; only those acts are offenses which are clearly made so by the language of the statute, which cannot be extended further. LSA-R.S. 14:7; State v. Reed, 188 La. 402, 177 So. 252; State v. Whitlock, 193 La. 1044, 192 So. 697, and cases therein cited; State v. Truby, 211 La. 178, 29 So.2d 758; State v. Duncan, 219 La. 1030, 55 So.2d 234. The statute by clear implication, if not directly, declares that it is only a father under a legal duty or obligation to support his minor child who fails to do so, who is guilty of criminal neglect of family. This we think is clearly indicated by the definition of Criminal neglect of family as being ‘desertion or intentional non-support: (1) * * (2) By either parent of his minor child, whether legitimate or illegitimate * * f as well as the provision declaring that ‘When either parent shall have left his minor child, whether legitimate or illegitimate, in destitute or necessitous circumstances and has not provided support within sixty days thereafter, his failure to so provide shall be presumptive evidence that at the time of leaving he intended desertion and non-support.’ ”
There was only one dissent in the Jones case, but no reasons therefor were given. In concurring in that case, the author of the present dissenting opinion stated he was in accord with all of the views expressed with the exception of the one holding that Article 74, as amended, should be given a strict construction, it being his opinion that since the statute is in the Criminal Code of this state, “it must be interpreted in accordance with the directive in the Code on interpretation of its provisions.” Article 3, above quoted. He was also of the opinion that the comments under this article “disclose that it was the purpose of the drafters of the Code to depart from the rule of strict interpretation applicable to criminal statutes in interpreting the articles of the Criminal Code.”
*548This is not the view formerly adhered to by my learned brother, for in applying the rules of interpretation laid down in Article 3 in the case of State v. Truby, 211 La. 178, 29 So.2d 758, 762, quoted with approval in the Jones case, he said: “It is true, as stated hereinabove, that in the construction of a provision of the Criminal Code the words used therein are to be taken according to their fair import, in their usual sense, in connection with the context, and with reference to the purposes of the provision. However, it is equally true that a penal statute must be strictly construed and cannot be extended to cases not included within the clear import of its language, and that nothing is a crime which is not clearly and unmistakably made a crime.” (The emphasis has been added by me.)
The holding in the Truby case was criticized by the attorneys representing the state in State v. Vallery, 212 La. 1095, 34 So.2d 329, 331, and we were asked to reconsider our decision in the Truby case in the light of an article appearing in 21 Tulane Law Review 545, written by one of the draftsmen of the criminal code, wherein he expressed the fear that the code would fail in its entirety unless the court ceased to follow the traditional rule of “strict interpretation” in interpreting these criminal statutes. This was also the view held by the judge who tried the Vallery case in the lower court. In disposing of this argument, the court, in a unanimoxis opinion, stated: “With all due respect to the opinions entertained by the learned trial judge and the author of this treatise, we think the error in their ratiocination lies in the fact that under our basic law no one can be held accountable, or subjected to criminal prosecution, for any act done by him unless and until that act has been denounced as a crime and has been made punishable in a statute that defines the act sought to be denounced with such precision the person sought to be held accountable will know his conduct is such that it falls within the purview of the act intended to be prohibited.”
If there is any doubt as to the intention of the Legislature in adopting Article 3, and it needs further clarification, we think the comments thereunder, which we are admonished to consider in construing these articles (State v. Davis, 208 La. 954, 23 So.2d 801; State v. Truby, 211 La. 178, 29 So.2d 758; State v. Logan, 213 La. 451, 34 So.2d 921; State v. Brown, 214 La. 18, 36 So.2d 624), clearly demonstrates the correctness of the majority view. In these comments it is stated: "A distinction between civil and criminal statutes with reference to interpretation is preserved. Article 3 expressly states that the analogical projection usually permitted in handling civil statutes is not available in interpreting this Code. Also, the principle nullum crimen sine lege is expressly preserved by this article and by Article 7.” (The emphasis has been added by me.)
In changing his position with respect to the Jones case, my learned brother obvious*550ly overlooks the position he took in the Traby and Vallery cases, and also these comments under Article 3, for he now takes the position that this article authorizes the widest latitude of liberality in the interpretation of criminal statutes, and, in attempting to determine the purpose for which LSA-R.S. 14:74, as amended, was enacted, he relies on quoted excerpts from 50 American Jurisprudence, 279, 283, §§ 298 and 303, dealing with the interpretation of general statute, ignoring the rules laid down in Sections 407-422 of this same work, which deal specifically with penal laws, and wherein it is stated to be the well settled rule that these statutes are strictly construed, the object being “to establish a certain rule, by conformity to which mankind would be safe, and the discretion of the court limited.” Or, as stated more forcefully and graphically in United States v. Reese, 92 U.S. 214, 221, 23 L.Ed. 563, quoted with approval by my learned brother in the Truby case, “Every man should be able to know with certainty when he is commiting a crime. * * * It would certainly be dangerous if the Legislature could set a net large enough to catch all possible offenders, and leave it to the courts to step inside and say who could be rightfully detained, and who should be set. at large.”
He also ignores the rule which provides that “The mischief at which a penal statute is aimed may not be given the same consideration in its interpretation as is permissible in the case of statutes not subject to a strict construction” (Section 416), and that “a construction is to be avoided which will overturn long established principles of law.” Section 411. (These two sections are to be found in 50 American Jurisprudence, verbo Statutes.)
In reasoning that the words “illegitimate child” have a commonly accepted and well defined meaning that is understood by everyone, laymen as well as lawyers (i. e., one born out of wedlock), and that when this meaning is considered in the light of the purpose of this statute penalizing parents who fail to support such children (i. e., to prevent them from becoming public charges), “it is impossible to reach the conclusion arrived at by the majority,” my colleague not only overlooks all of these universally accepted rules for the construction of criminal statutes (including our own), and the further fact that while the words “illegitimate child” may have an ordinary dictionary meaning and definition that is well known to laymen, they have a different meaning in law that is unknown to laymen although well known to lawyers; but also the cardinal principle of construction in criminal statutes that “the court should adhere to the limitation and definite» sense to which long established legal usage has restricted it,” where the meaning of a word is difficult to ascertain. 50 American Jurisprudence 437, § 413.
The conclusion that “there is no legal basis for the reasoning of the majority *552that a corresponding civil obligation must be found before a criminal statute penalizing a failure to act can be enforced,” is predicated on the false premise that the criminal statute is, in itself, sufficient to compel the father to support all of his illegitimate children, whether acknowledged or not. The statute contains no such requirement, and the author of the dissenting opinion has not pointed to any language from which such a conclusion can be reached, as he cannot. As was pointed out in the majority view in the Jones case, the language of this statute not only fails to make it the duty or obligation of the father of illegitimate children to support his offspring, but, instead, and particularly when considered in the light of the historical background of the statute, clearly demonstrates the Legislature intended the act to apply only where there was an obligation to support, since it specifically declares the court shall admit proof of paternity or maternity or both, "Solely for the purpose of determining the obligation to support”. It is obvious, therefore, that where there is no legal duty or obligation to support, there can never be any “intentional non-support.” It is difficult for me to see how anyone can be coerced by means of criminal prosecution to do something that the law says he does not have to do, and is not obligated to do. (Emphasis added.)
I am at a loss to understand how my colleague reached the conclusion he did in the light of the very authorities he cited to support the same, for a perusal of these authorities readily discloses they not only do not support his reasoning and conclusions, but are, rather, authority for the majority view.
For example, in the case of Allen v. Hunnicutt, 230 N.C. 49, 52 S.E.2d 18, 19, it is stated: “Under the common law an illegitimate child is nullius filius, and its putative father is under no obligation to support or contribute to its support. It has no father known to the law, no distinction being made between a reputed father and an admitted father. * * * Accordingly, the courts in states which have adopted the common law have held in almost every case in which the question has been raised that without legislation the father of an illegitimate child cannot be required to provide for its support. * * *
“ ‘It is universally held that a statute must be found imposing the obligation on the putative father before he can be charged with the child’s support.’ * * * the natural obligation of the father to support will be enforced under the statute recognizing the obligation and imposing the duty.” (Emphasis has been added.)
As another example of the authorities cited, the writer in the note in 28 North Carolina Law Review 119, commenting on the Hunnicutt case, says: “Cases abound commenting that the father has no duty to support his illegitimate children except as provided by statute.” The further comment in this note is that "such statutes are to *554be strictly construed(Emphasis has been added by me.)
Whatever solace can be derived from the observations in Dr. Daggett’s treatise on her report of the Louisiana Children’s Code Committee, there is nothing in the report that, would support the conclusions in the dissenting opinion. After Dr. Daggett forcibly draws attention to the fact that in this state there is no proper statutory means for compelling a father to support his unacknowledged illegitimate children or to force him to acknowledge them (as was pointed out in the dissent), she then submits the method by which this may be corrected in the form of a proposed act setting out the necessary procedure. Under this model statute it was to have been the duty of the State Board of Public Welfare to institute proceedings to establish the paternity of illegitimate children within 18 months after birth. Section 3 thereof was to provide: "If the defendant be adjudged to be the father of such child, he thenceforth shall be subject to all the obligations for the care, maintenance and education of such child, and to all the penalties for failure to perform the same, which are or shall be imposed by law upon the father of a legitimate child of like age and capacity.” (Significantly, this statute was never adopted by the Legislature.) A section similar to Section 3 of Dr. Daggett’s proposed statute is to be found in what is termed the Uniform Illegitimacy Act, which was approved by the National Conference on Uniform Laws in 1922, and on which statute all of the statutes of the various states are more or less patterned. Section 3 of the Uniform Illegitimacy Act makes it a criminal offense for a father to fail to support his children born out of wedlock where his "paternity has been judicially established ” That imposition of the duty and judicial establishment of the paternity are prerequisites to criminal prosecution for failure to support such children is imperative is clearly demonstrated by a survey of the statutes of the various states, to be found at pages 260-262 of Vernier’s American Family Law?, Volume IV. (Emphasis added by me.)
Finally, the statement that a rehearing was not asked for in the Jones case “because the statute is ‘unpopular’ with certain law enforcement officers because it gives them a great deal of work and trouble in its application”, and that “some of these officials, whose duty it is to enforce the law and to assist this court in upholding the validity of criminal statutes, are satisfied and pleased with the decision of the court in that case,” would, ordinarily, require no comment, as it can have no bearing on the proper construction of the statute under which the defendant is charged. I think it proper to observe, however, that this statement is most unfair to these public officials (and indirectly to' this court), since there is nothing in the record to support it. Moreover, to assume, as did my learned brother, that the courts in construing statutes and public, officials in enforcing them *556are motivated by the unpopularity thereof, is in direct contravention of that fundamentally sound presumption upon which our very system of democratic government is founded, that is, that all public officials will observe the oath of office they have taken.